The Constitution, Art. I, sec. 24, says that    (557) "The right of the public to keep and bear arms shall not be infringed . . . . Nothing herein contained shall justify the practice of carrying concealed weapons or prevent the Legislature from enacting penal statutes against said practice." The Legislature may then regulate the right to bear arms in a manner conducive to the public peace (S. v.Speller, 86 N.C. 697), which it has done in section 1005 of the Code.
The offense of carrying a concealed weapon about one's person and off his own premises consists in the guilty intent to carry it concealed and not upon the intent to use it; and the possession of the weapon raises the presumption of guilt, which presumption may be rebutted by the defendant.S. v. Dixon, 114 N.C. 850, where the decisions are collected; S. v.Pigford, 117 N.C. 748; S. v. Hinnant, 120 N.C. 572.
S. v. Lilly, 116 N.C. 1049, was much like the present. The proof was that the pistol was under the defendant's overcoat, and there was evidence that the pistol could be seen. It was held that it was a matter for the jury and not for the judge to determine whether the evidence was sufficient to rebut the presumption of concealment raised by the statute, and whether or not the weapon was in fact concealed.
In the present case there was evidence that the defendant had on no overcoat; that he put his pistol in the left-hand upper outside coat pocket; that it was 10 to 11 inches long; that 2 inches of the breech and the handle of the pistol was showing and the balance of the pistol was in *Page 414 
the pocket. When the pistol was handed to the defendant to go on a journey, he said he did not intend to conceal it.
His Honor told the jury that, "If any part of the pistol was concealed, it is an indictable offense, and if the jury believe beyond a reasonable doubt that any part of it was concealed — that is, could not be (558) seen from the outside — they should find the defendant guilty." This was error.
Carrying concealed weapons is a grievous evil and a constant menace to the good order and peace of society. It is cruel to the other party, who, when he engages in an altercation, is ignorant of the deadly force he encounters, and hence the concealment is the gist of the offense. It shows a deliberate purpose on the part of the offender to take his adversary at a deadly disadvantage.
Whether the weapon is concealed from the public, and whether the defendant has rebutted the presumption of guilt raised by the statute when possession is shown, are questions of fact solely for the jury, under proper instructions from the court. If the weapon is partly exposed to public view, it would be difficult and unreasonable to say, as a legal conclusion, that it was concealed.
New trial.
Cited: S. v. Brown, 125 N.C. 705; S. v. Neely, 131 N.C. 829; S. v.Boone, 132 N.C. 1110; S. v. Simmons, 143 N.C. 616.